UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-1285



TIERRE WALLACE,

                                              Plaintiff - Appellant,

          versus


D. M. D’CAMERA, Officer, individually, and as
an agent for the Anne Arundel County Police
Department; HARRY COLLIER, Lieutenant, Offi-
cer, individually and as an agent for the Anne
Arundel County Police Department; ANNE ARUNDEL
COUNTY POLICE DEPARTMENT; ANNE ARUNDEL COUNTY,
MARYLAND,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, District Judge. (CA-98-
1047-MJG)


Submitted:   May 11, 1999                     Decided:   May 21, 1999


Before ERVIN and TRAXLER, Circuit Judges, and HALL, Senior Circuit
Judge.


Affirmed by unpublished per curiam opinion.


Tierre Wallace, Appellant Pro Se. John Francis Breads, Jr., Phillip
F. Scheibe, ANNE ARUNDEL COUNTY OFFICE OF LAW, Annapolis, Maryland,
for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Tierre Wallace appeals the district court's order denying

relief on his 42 U.S.C. § 1983 (1994) complaint.   We have reviewed

the record and the district court's opinion and find no reversible

error.   Accordingly, we affirm on the reasoning of the district

court.   See Wallace v. D’Camera, No. CA-98-1047-MJG (D. Md. Jan.

29, 1999).    We dispense with oral argument because the facts and

legal contentions are adequately presented in the materials before

the court and argument would not aid the decisional process.




                                                          AFFIRMED




                                 2